          Case 1:19-cv-01232-AJN Document 50 Filed 09/11/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                 9/11/20



Applied Energetics, Inc.,

                              Plaintiff,
                                                                           19-cv-1232 (AJN)
               -v-
                                                                                ORDER
Stein Riso Mantel McDonough, LLP,
                          Defendant.



ALISON J. NATHAN, District Judge:

        It having been reported to this Court that the parties in this case have reached a
settlement, Dkt. No. 49, it is hereby ORDERED that the above-captioned action is discontinued
without costs to any party and without prejudice to restoring the action to this Court’s calendar if
the application to restore the action is made within thirty (30) days. To be clear, any application
to reopen must be filed within thirty days of this Order; any application to reopen filed
thereafter may be denied solely on that basis.

         All scheduled conferences are hereby adjourned. Within the thirty-day period provided
for in this Order, the parties may submit to the Court their own Stipulation of Dismissal for the
Court to So Order. Pursuant to Rule 5.A. of the Court’s Individual Practices in Civil Cases, the
Court will not retain jurisdiction to enforce a settlement agreement unless the terms of the
agreement are made part of the public record.

       SO ORDERED.


Dated: September 11, 2020                             __________________________________
       New York, New York                                    ALISON J. NATHAN
                                                           United States District Judge
